11 So. 3d 468 (2009)
SHANDS TEACHING HOSPITAL AND CLINICS, INC., Petitioner,
v.
Michael K. BALDWIN and Stephanie C. Baldwin, Respondents.
No. 1D09-0914.
District Court of Appeal of Florida, First District.
June 24, 2009.
Susan L. Kelsey of Kelsey Appellate Law Firm, P.A., Tallahassee, for Petitioner.
Lincoln J. Connolly of Rossman, Baumberger, Reboso, Spier & Connolly, P.A., Miami, for Respondents.
PER CURIAM.
The petition for writ of prohibition is granted. Shands Teaching Hospital and Clinics, Inc. v. Samuel, 926 So. 2d 441 (Fla. 1st DCA 2006). On remand, a new judge shall be assigned only for proceedings relating to and disposition of Shands' motion for protective order.
HAWKES, C.J., ALLEN and CLARK, JJ., concur.